FIRST DIVISION
                                 BARNES, P. J.,
                             GOBEIL and MARKLE, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                https://www.gaappeals.us/rules

                     DEADLINES ARE NO LONGER TOLLED IN THIS
                     COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                     THE TIMES SET BY OUR COURT RULES.


                                                                   December 14, 2021



In the Court of Appeals of Georgia
 A21A1341. PAPPAS RESTAURANT, INC. v. WELCH et al.
 A21A1342. TACTICAL SECURITY GROUP, LLC v. WELCH et
     al.

      MARKLE, Judge.

      After Cynthia Welch was injured and her husband Anthony was killed in a

shooting in the parking lot of Pappadeaux Restaurant, she sued Pappas Restaurant

Group, which owned the property, and Tactical Security Group, LLC, which provided

the on-site security guards.1 The trial court denied Pappas’s and Tactical’s motions

for summary judgment, and certified its order for immediate review. We granted the

interlocutory applications, and these appeals followed. After a thorough review of the

record, and with the benefit of oral argument, we reverse.



      1
          Welch filed suit individually and as administratrix of her husband’s estate.
      To prevail at summary judgment under OCGA § 9-11-56, the moving
      party must demonstrate that there is no genuine issue of material fact
      and that the undisputed facts, viewed in the light most favorable to the
      nonmoving party, warrant judgment as a matter of law. On appeal from
      the grant of summary judgment this Court conducts a de novo review of
      the evidence to determine whether there is a genuine issue of material
      fact and whether the undisputed facts, viewed in the light most favorable
      to the nonmoving party, warrant judgment as a matter of law.


(Citation omitted.) Little-Thomas v. Select Specialty Hosp.-Augusta, 333 Ga. App.

362, 363 (773 SE2d 480) (2015).

      So viewed, the record shows that Pappas owns Pappadeaux and another

restaurant on the same property on Windy Hill Road, with parking lots for each and

a lower lot for overflow parking. The parking lots are well-lit, and there are

surveillance cameras throughout the area. To patrol the grounds, Pappas hired

Tactical to provide unarmed, uniformed security guards to deter crime such as

automobile break-ins and loitering, and to assist with traffic issues. On Friday nights,

two guards were assigned to patrol the lots, and a third guard was stationed in the fire

lane in front of Pappadeaux to monitor traffic. The guards patrolled the lots on foot

or in marked security cars with flashing lights.




                                           2
      On Friday, October 7, 2016, Welch and her husband went to dinner at

Pappadeaux and parked in the lower lot. Because the restaurants were extremely

crowded that night, with customers waiting over an hour to be seated, there were

many people in the parking lot area. Although there were three guards on site most

of that evening, one guard left at 10 p.m. After that, one of Tactical’s guards patrolled

the parking lot while the second guard remained stationed in the fire lane. Shortly

after 10 p.m., as the Welches walked through the parking lot back to their car, a man

stepped in front of them, demanded their belongings, and then shot both of them.

Anthony was killed. The shooter and his accomplices were later captured and

convicted of murder.

      Security footage from the surveillance cameras showed the assailants driving

into the lot shortly after 10 p.m. and lingering around their car before the attack. The

footage also confirms that, 60 seconds before the shooting, a guard in a marked

security vehicle with the lights flashing patrolled the area where the assailants were

lingering and where the attack would occur moments later.




                                           3
      Cynthia Welch sued Pappas and Tactical for premises liability, negligence, and

wrongful death.2 Pappas and Tactical moved for summary judgment, which the trial

court denied. We granted the applications for interlocutory review, and these appeals

followed.

                                  Case No. A21A1341

      1. In this appeal, Pappas contends that the trial court erred in denying its

summary judgment motion because Welch failed to show that there were substantially

similar crimes that made the instant attack foreseeable. It further asserts that the trial

court erred in relying on expert testimony because the expert stated outright that he

had no opinion on foreseeability. We agree that Pappas was entitled to summary

judgment.

      Under Georgia law, to state a claim for negligence,

      the following elements are essential: (1) A legal duty to conform to a
      standard of conduct raised by the law for the protection of others against
      unreasonable risk of harm; (2) a breach of this standard; (3) a legally
      attributable causal connection between the conduct and the resulting




      2
        Welch’s claims of ordinary negligence are subsumed by her premises liability
claim. See Tomsic v. Marriott Intl., 321 Ga. App. 374, 385 (4) (739 SE2d 521)
(2013).

                                            4
      injury; and, (4) some loss or damage flowing to the plaintiff’s legally
      protected interest as a result of the alleged breach of the legal duty.


(Citation omitted.) Brown v. All-Tech Investment Group, 265 Ga. App. 889, 893 (1)

(595 SE2d 517) (2003). In Georgia, it is well settled that a proprietor owes its invitees

a duty “to exercise ordinary care in keeping the premises and approaches safe.”3

OCGA § 51-3-1. But, “the landowner is not an insurer of an invitee’s safety. An

intervening criminal act by a third party generally insulates a landowner from liability

unless such criminal act was reasonably foreseeable.” (Citation omitted.) Rautenberg

v. Pope, 351 Ga. App. 503, 505 (1) (831 SE2d 209) (2019).

      Our case law has set forth the way in which a plaintiff can show that the

criminal activity was foreseeable. First, a plaintiff may point to previous crimes that

are substantially similar to the one at issue. As our Supreme Court explained,

      if the proprietor has reason to anticipate a criminal act, he or she then
      has a duty to exercise ordinary care to guard against injury from
      dangerous characters. Accordingly, the incident causing the injury must
      be substantially similar in type to the previous criminal activities


      3
         Because the duty to keep the premises safe is non-delegable, Pappas would
be vicariously liable for Tactical’s alleged negligent acts if the criminal activity was
foreseeable. See Camelot Club Condo. Assn. v. Afari-Opoku, 340 Ga. App. 618, 627
(2) (b) (798 SE2d 241) (2017); see also OCGA § 51-2-5.

                                           5
      occurring on or near the premises so that a reasonable person would take
      ordinary precautions to protect his or her customers . . . against the risk
      posed by that type of activity.


(Citations and punctuation omitted.) Sturbridge Partners v. Walker, 267 Ga. 785, 786

(482 SE2d 339) (1997); see also River Place at Port Royal Condo. Assn. v. Sapp, 358

Ga. App. 632, 634-635 (856 SE2d 28) (2021); Doe v. Prudential-Bache/A. G. Spanos

Realty Partners, 268 Ga. 604, 605 (492 SE2d 865) (1997); Rautenberg, 351 Ga. App.

at 505 (1).

      In the absence of a substantially similar prior crime, a plaintiff can show

foreseeability and avoid summary judgment by proffering other evidence that the

proprietor knew of the danger. See Med. Center Hosp. Auth. v. Cavender, 331 Ga.

App. 469, 480 (6), n. 13 (771 SE2d 153) (2015); see also Piggly Wiggly Southern v.

Snowden, 219 Ga. App. 148, 149 (1) (b) (464 SE2d 220) (1995) (crime foreseeable

where property owner knew of danger); Matt v. Days Inns of America, 212 Ga. App.

792, 795 (443 SE2d 290) (1994) (numerous crimes in hotel parking lot, as well as in

surrounding areas, many of which were violent crimes, raised question for jury on

issue of foreseeability). The touchstone of the inquiry is whether the defendant had

knowledge of the risk of criminal activity. Piggly Wiggly Southern, 219 Ga. App. at


                                          6
149 (1) (b). Nevertheless, there remains no “duty to anticipate unlikely, remote, or

slightly possible events.” (Citation omitted.) Traicoff v. Withers, 247 Ga. App. 428,

430 (544 SE2d 177) (2000).

      Here, the trial court focused on evidence of the frequency of prior property

crimes, and it relied on e-mails from Pappas’s employees and expert testimony

proffered by Welch. We consider whether this evidence creates a factual question

under these methods of establishing foreseeability, concluding that it does not.

      (a) Substantially similar crimes.

      In determining whether previous criminal acts are substantially similar
      to the occurrence causing harm, thereby establishing the foreseeability
      of risk, the court must inquire into the location, nature and extent of the
      prior criminal activities and their likeness, proximity or other
      relationship to the crime in question. While the prior criminal activity
      must be substantially similar to the particular crime in question, that
      does not mean identical. What is required is that the prior incident be
      sufficient to attract the [proprietor’s] attention to the dangerous
      condition which resulted in the litigated incident. Further, the question
      of reasonable foreseeability of a criminal attack is generally for a jury’s
      determination rather than summary adjudication by the courts.


(Citations and punctuation omitted.) Sturbridge Partners, 267 Ga. at 786; see also

Rautenberg, 351 Ga. App. at 505 (1); Cavender, 331 Ga. App. at 475 (1) (a)


                                          7
(“Foreseeable consequences are those which, because they happen so frequently, may

be expected to happen again.”) (citation and punctuation omitted; emphasis in

original).

      To establish foreseeability based on similar crimes, Welch submitted police

reports, testimony of Pappas’s and Tactical’s representatives, and the opinion of a

security expert. However, none of this evidence is sufficient to create a factual

question on foreseeability.

      First, Welch submitted evidence of police reports detailing automobile break-

ins and thefts on the property from 2011 through 2016, and e-mails between Pappas

and Tactical about crime in the general area. It is undisputed that Pappas knew that

there were a large number of break-ins in its lot prior to the shooting. It is also

undisputed that the police gave Pappas’s representative a copy of the 2014 crime

reports when they met with Pappas that year to discuss the property crime in their lot.

However, there is no evidence in the record to show that Pappas was aware of the

police reports from 2015 and 2016 that Welch submitted to establish foreseeability.4

Nor was there evidence that Pappas was aware of any crimes occurring on their lot

      4
        “There is no authority in this State imposing a duty upon a property owner to
investigate police files to determine whether criminal activities have occurred on its
premises.” Sun Trust Banks v. Killebrew, 266 Ga. 109 (464 SE2d 207) (1995).

                                          8
in 2015 and 2016, other than the break-ins of unattended vehicles. Bolton v. Golden

Business, 348 Ga. App. 761, 762 (1) (823 SE2d 371) (2019) (plaintiff must show that

owner was aware of similar crimes); Cavender, 331 Ga. App. at 474 (1) (plaintiff has

burden to show owner’s knowledge).

      Moreover, pretermitting whether the police reports would be admissible, these

records show that some of the incidents were not similar in nature, likeness, or even

location to the instant attack. Sturbridge Partners, 267 Ga. at 786. There were crimes

that occurred inside the restaurant, rather than the parking lot, or were between

employees. Id.; see also Vega v. La Movida, 294 Ga. App. 311, 314 (1) (a) (670 SE2d

116) (2008) (in general, crimes that occur in different locations are not substantially

similar, and incidents occurring in a parking lot cannot show there is a risk of danger

inside the restaurant).

      Next, Welch submitted depositions from Pappas and Tactical employees.

Pappas’s security head, Scott Heenan, testified that the guards were there to provide

a visible deterrent to crime by patrolling, which they had done a minute before the

attack. Heenan’s testimony confirmed that Pappas was aware of, and took action to

stop, property crimes such as break-ins of unattended cars, and that they had been

successful in deterring property crimes in the parking lot. None of Heenan’s

                                          9
testimony shows any knowledge of similar crimes in the lot or that an attack such as

this one was possible. Bolton, 348 Ga. App. at 762 (1); Vega, 294 Ga. App. at 314 (1)

(a).

       Joann Altman, one of Pappas’s security managers, acknowledged that Pappas

had a responsibility to oversee the security company and guards used at the property.

Her comments confirmed that guards were sometimes on site at the restaurants to

escort employees who had parked in remote lots to protect them from crime; however,

her comments about the risks of any such criminal activity were not specific to the

Windy Hill location of Pappas’s restaurants where the Welches were attacked. Thus,

these comments cannot establish Pappas’s knowledge that such an attack was

foreseeable at this location. See Raines v. Maughan, 312 Ga. App. 303, 305-306 (2)

(a) (718 SE2d 135) (2011) (evidence of carjacking in a location of unknown

proximity did not make murder foreseeable); see also Sturbridge Partners, 267 Ga.

at 786 (noting that the court must consider the proximity of the prior crimes in

evaluating whether they are similar).

       Nor does the testimony from Tactical’s owners create a factual question on the

foreseeability of the attack. In e-mails about a year before the shooting, one of

Tactical’s owners informed Altman its guards and patrols had been a “great deterrent”

                                         10
and that there had “not been a single break in at the Windy Hill location” despite

news reports of break-ins with armed suspects in surrounding complexes. Altman

responded that they should continue having a second guard on site, and added,

“[l]ooks like things are really scary over there.” The week before the shooting

occurred, Tactical advised Pappas of an increase in crime in the “area.” And, a few

days before the incident, Tactical notified Altman that there had been 69 car break-ins

in “the Atlanta area” in the past week, and that it was “a professional crew that [had]

the police baffled.” Tactical’s owners suggested adding additional guards Monday

through Thursday nights. Altman responded, “I know it can get crazy out there, but

we have to balance this with our budget[.]”

      Nothing about these comments alters the nature of the prior crimes or makes

the shooting foreseeable. Although Altman wrote that the situation was “scary” and

“crazy,” such comments do not turn property crimes into a precursor for a bold

shooting to occur in the lot during a busy weekend evening. See St. Jude’s Recovery

Center v. Vaughn, 354 Ga. App. 593, 596 (2) (841 SE2d 108) (2020). Additionally,

information that other crimes occurred in the “area” or the “Atlanta area” as opposed

to Pappas’s parking lot, or even the street Pappas’s restaurant is on, does not meet the

location or proximity requirement. See Sturbridge Partners, 267 Ga. at 786; Raines,

                                          11
312 Ga. App. at 305-306 (2) (a); compare Woodall v. Rivermont Apartments Ltd.

Partnership, 239 Ga. App. 36, 40-41 (1) (520 SE2d 741) (1999) (physical precedent

only) (extent of the prior crimes, owner’s concern over crimes, and location of

property in high crime area raised jury question on foreseeability).

      Finally, Welch submitted testimony from security expert John Villines to create

a link between the property crimes and the tragic shooting. Villines identified other

altercations on the property that evolved into physical confrontations, and he opined

that the security was deficient in numerous ways. With regard to the similarity of the

prior crimes, Villines explained that he focused on the similarity of the opportunities

for criminal activity and not the similarities in the nature of the crimes or the

outcomes. In other words, Villines stated that the prior car break-ins were similar to

the shooting because, in both cases, he concluded that the lack of sufficient security

measures made it possible for criminals to enter the lot, avoid detection, commit the

crime, and flee. Villines admitted, however, that he was not asked to, and in fact

could not, render an opinion on the foreseeability of the shooting.

      We cannot conclude that Villines’s testimony is sufficient to defeat summary

judgment. In evaluating whether the prior instances are substantially similar, we

consider the nature of the crimes; that is, “we consider the key to sufficient similarity

                                           12
to be not in the details of the crime or even in the degree of force used, but rather in

the nature of the offense: was the prior incident also an offense against a person, or

was it an offense against property[.]” (Citation and punctuation omitted; emphasis in

original.) Wade v. Findlay Mgmt., 253 Ga. App. 688, 690 (560 SE2d 283) (2002).

Villines specifically stated that he was not focusing on the nature of the crimes or on

whether the shooting was foreseeable. As a result, his testimony cannot create a

factual question that would preclude summary judgment.

      In reaching our conclusion here that the evidence in the record is insufficient

to establish that the shooting was foreseeable, the Supreme Court of Georgia’s

reasoning in Doe is instructive. See Doe, 268 Ga. at 606. In that case, our Supreme

Court explained that prior property crimes that occurred in an apartment building

parking deck did not make a subsequent sexual assault foreseeable because “the ‘very

nature’ of the thefts and acts of vandalism committed in this case do not suggest that

personal injury may occur.” (Emphasis supplied.) Doe, 268 Ga. at 606.

      In this case, the shooting occurred in a well-lit and busy parking lot. The prior

crimes committed on Pappas’s property, of which it had knowledge, were limited to

vehicle break-ins. The very brazen nature of the shooting — in a busy lot; under a

streetlight; with security patrolling the area — is the complete opposite of the nature

                                          13
of the break-in of unattended cars. As such, those prior break-ins of unattended

vehicles could not have put Pappas on notice that a shooting might occur. Doe, 268

Ga. at 606; see also Agnes Scott College v. Clark, 273 Ga. App. 619 (616 SE2d 468)

(2005) (break-ins of unoccupied cars without personal contact did not make

subsequent abduction foreseeable); Baker v. Simon Property Group, 273 Ga. App.

406, 407-408 (1) (614 SE2d 793) (2005) (summary judgment proper where prior

crimes in parking lot, including thefts from unoccupied cars, and stolen vehicles, did

not make carjacking and shooting foreseeable); Ritz Carlton Hotel Co. v. Revel, 216

Ga. App. 300, 303 (1) (454 SE2d 183) (1995) (rape and robbery of a hotel guest in

her room was not foreseeable where there were only prior incidents of theft and no

violent assaults); compare Wal-Mart Stores v. Lee, 290 Ga. App. 541, 548 (3) (a) (659

SE2d 905) (2008) (finding instances of robberies and assaults with a weapon, along

with property stolen from cars in the parking lot, made carjacking foreseeable because

it was “reasonable to anticipate that an unauthorized entry into a vehicle might occur

when the driver was nearby and that personal harm to the driver would result.”). In

fact, the only similarity between this crime and the prior activity is that the crimes

occurred in Pappas’s parking lot. But that is not enough to make the shooting

foreseeable. See Retail Property Trust v. McPhaul, 359 Ga. App. 345, 349 (1) (a)

                                         14
(857 SE2d 521, 526 (1) (a)) (2021); Wade, 253 Ga. App. at 689 (explaining the

necessity that the “prior incident be sufficient to attract the landlord’s attention to the

dangerous condition which resulted in the litigated incident.” (citation omitted); see

also St. Jude’s Recovery Center, 354 Ga. App. at 596 (2) (proprietor could not have

foreseen rape of resident even though it was aware that other residents had been

harassed and were vulnerable to attack); Cavender, 331 Ga. App. at 475 (1) (a);

Drayton v. Kroger Co., 297 Ga. App. 484, 486 (677 SE2d 316) (2009) (evidence of

prior nonviolent property crimes and robbery of store employee were not substantially

similar to robbery and assault of customer to make it reasonably foreseeable).

       Moreover, these prior crimes would not put Pappas on notice of the possibility

of a shooting because that is not the type of injury one would expect to follow from

the break-in of unoccupied cars in a busy, well-lit parking lot. McAfee v. ETS

Payphones, 283 Ga. App. 756, 759 (642 SE2d 422) (2007) (owner was not liable for

injuries resulting from criminal acts because “the prior criminal acts here do not

suggest that personal injury would occur in the manner that it did in this case.”)

(citation and punctuation omitted); Wojcik v. Windmill Lake Apartments, 284 Ga.

App. 766, 768-770 (645 SE2d 1) (2007) (physical precedent only) (vehicle break-ins

and other suspicious activity, such as drug activity or prostitution, did not alert

                                            15
property owner to foreseeability of a murder); compare Rautenberg, 351 Ga. App. at

506 (prior property crimes in tractor-trailer parking lot made subsequent attack

foreseeable because security company was hired to prevent such crimes and the

plaintiff’s injuries arose from those crimes “as opposed to . . . a sudden intentional

assault performed in an area known for minor theft.”). As a result, when we inquire

into the nature, location, and extent of the prior thefts from unoccupied cars, we

conclude that these crimes are not substantially similar to the shooting such that they

would have alerted Pappas to the risk of the instant attack, and thus they do not

establish that the shooting was foreseeable.

      (b) Alternate means of showing foreseeability.

      Welch also asserted that she could show that the shooting was foreseeable by

pointing to Pappas’s knowledge of the danger or the fact that the extent of the prior

crimes is so great that it would put Pappas on notice.5 See Shoney’s v. Hudson, 218

Ga. App. 171, 173 (460 SE2d 809) (1995), overruled in part on other grounds by,


      5
         We have described this as two different methods for showing foreseeability
in the absence of a substantially similar prior crime: (1) “a danger could be so obvious
that an issue for jury determination could exist regarding notice and/or foreseeability
despite the absence of a prior similar incident on those premises;” and (2) a
defendant’s acknowledgment of the danger. (Citation and punctuation omitted.)
Cavender, 331 Ga. App. at 480 (6) & n. 13.

                                          16
Brown v. State, 274 Ga. 31, 34 (1) (549 SE2d 107) (2001). To establish this

knowledge, Welch points to the e-mails between Pappas and Tactical as well as

Altman’s testimony that Pappas had guards present to protect employees from a

possible robbery as they walked to their cars. But the mere acknowledgment that a

robbery could happen does not make it “probable, according to ordinary and usual

experience.” (Citation and punctuation omitted). Goldstein, Garber & Salama v. J.

B., 300 Ga. 840, 842 (1) (797 SE2d 87) (2017); see also Traicoff, 247 Ga. App. at 430

(there is no duty “to anticipate unlikely, remote, or slightly possible events.”) (citation

omitted ). The e-mails and testimony do not rise to that level of probability.

       As noted, the e-mails reference incidents in the “area” and not specifically

Pappas’s property. General crime statistics are insufficient to raise a question of fact

on the foreseeability of risk. See Agnes Scott College, 273 Ga. App. at 622-623 (1).

Nor do the references to an undefined “area” establish that Pappas knew the Windy

Hill location was a high crime area.

       Welch contends that the extent of the prior property crimes showed that there

were problems with security, thus making the shooting foreseeable. See Woodall, 239

Ga. App. at 40 (1). But “[o]ne is not bound to anticipate or foresee and provide

against that which is unusual or that which is only remotely and slightly probable.”

                                            17
(Citation omitted.) Brown, 265 Ga. App. at 894 (1). Here, there was no evidence of

violence occurring in the parking lot or the use of firearms, only break-ins of

unoccupied cars. This is insufficient to establish Pappas’s knowledge of a risk. See

Boone v. Udoto, 323 Ga. App. 482, 485-486 (1) (747 SE2d 76) (2013) (victim injured

when struck with gun failed to show conduct was foreseeable where there was no

knowledge of likelihood of crime, no prior incidents involving guns, and no other

altercations involving weapons); see also Johnson v. MARTA, 230 Ga. App. 105, 106

(1) (495 SE2d 583) (1998) (number of prior crimes, none of which were violent, did

not put MARTA on notice of a violent knife assault). As a result, we must conclude

that the trial court erred in denying Pappas’s motion for summary judgment because

Welch failed to raise a question of fact as to whether the shooting was foreseeable.6

                               Case No. A21A1342.

      2. In its appeal, Tactical argues that it was entitled to summary judgment

because it had no duty towards the Welches as either third-party beneficiaries to its

contract with Pappas, or under Restatement (Second) of Torts § 324A.7 It contends

      6
        In light of this conclusion, we need not address Pappas’s argument that Welch
failed to establish causation.
      7
          Restatement (Second) of Torts § 324A provides:


                                         18
there was no evidence to show the crime was foreseeable, and it urges this Court to

engage in a public policy analysis to prevent holding it to a higher standard – that of

preventing all harm. We agree that Tactical was entitled to summary judgment.

      First, Welch was not a third party beneficiary of the security contract. As we

have explained,

      [i]n personal injury cases, an injured party may not recover as a
      third-party beneficiary for failure to perform a duty imposed by a
      contract unless it is apparent from the language of the agreement that the
      contracting parties intended to confer a direct benefit upon the plaintiff
      to protect him from physical injury. Furthermore, [a]lthough the
      third-party beneficiary need not be specifically named in the contract,


      One who undertakes, gratuitously or for consideration, to render
      services to another which he should recognize as necessary for the
      protection of a third person or his things, is subject to liability to the
      third person for physical harm resulting from his failure to exercise
      reasonable care to protect his undertaking, if (a) his failure to exercise
      reasonable care increases the risk of such harm, or (b) he has undertaken
      to perform a duty owed by the other to the third person, or (c) the harm
      is suffered because of reliance of the other or the third person upon the
      undertaking.


Georgia adopted the rule regarding liability to third persons for the negligent
performance of an undertaking under § 324A in Huggins v. Aetna Casualty & Surety
Co., 245 Ga. 248, 249 (264 SE2d 191) (1980).

                                          19
      the contracting parties’ intention to benefit the third party must be
      shown on the face of the contract. The mere fact that the third party
      would benefit from performance of the agreement is not alone sufficient.
      And as we have stated before, we recognize that whenever a premises
      owner contracts with a private security company the parties may expect
      the security services provided to benefit invitees who visit the property.
      As we have held, however, an injured invitee may not recover against
      the security company for negligent performance if the contract is silent
      as to the parties’ intent to confer that benefit.


(Citations and punctuation omitted.) Cavender, 331 Ga. App. at 478 (4); see also Fair

v. C V Underground, 340 Ga. App. 790, 794-795 (2) (798 SE2d 358) (2017). Here,

pretermitting whether the unsigned contract was even in effect, nothing in the

language of the contract indicated an intent to confer a benefit to third parties.

      To the extent that Welch argues that the Restatement creates a duty to the

Welches irrespective of the contract or Pappas’s duty, we are not convinced.8 We

have never applied the Restatement in this manner. See Brown, 265 Ga. App. at 898

(2) (a) (ii) (explaining that our courts have applied Restatement § 324A to cases

      8
        Welch points to the copy of “Pappas Parking lot Guard Expectations,” which
instructed that guards were to deter criminal activities, look for any suspicious
activity in the lot, including loitering, and watch to be sure any individuals walking
alone safely enter their cars. But the parties point to no evidence in the record, and
we have found none, showing that Pappas ever gave this document to Tactical or any
of the guards.

                                          20
involving an insurer’s performance of an undertaking to inspect or the failure to warn

against workplace hazards, and other states have applied it to the maintenance of

traffic signals). Even if we were to extend the Restatement to these types of premises

liability claims, because the crime was not foreseeable, as discussed in Division 1,

Tactical would be entitled to summary judgment. Wright v. Osmose Wood Preserving,

206 Ga. App. 685, 687 (1) (426 SE2d 214) (1992) (physical precedent only) (in a case

involving negligent inspection of a utility pole, noting that the “common element” in

cases applying Restatement (Second) of Torts § 324A is foreseeability).9

      For the foregoing reasons, the trial court erred in denying the motions for

summary judgment. We therefore reverse the trial court’s order.

      Judgments reversed. Barnes, P. J., and Gobeil, J., concur.




      9
       Having found the issue of foreseeability determinative in this appeal as well,
we do not reach Tactical’s argument as to causation.

                                         21